Citation Nr: 0902794	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma, soft tissue oral cavity to include the mandible. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision, of the Jackson, Mississippi, Regional Office (RO), 
which denied service connection for prostate cancer.  The 
veteran perfected a timely appeal as to that decision.

A video conference hearing was held in December 2008, before 
the undersigned Acting Veterans Law Judge (AVLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.  At the time of the hearing, the AVLJ conducting the 
hearing made arrangements to hold the record open for a 
period of 30 days following the date of the hearing to allow 
for the submission of any additional evidence.  That 30-day 
period has elapsed and no additional evidence was received.  
Accordingly, the case is ready for appellate consideration.

The Board also notes that at the December 2008 hearing, the 
veteran raised a claim of entitlement to service connection 
for a gastrointestinal disorder (see hearing testimony pages 
3-4).  This claim was previously adjudicated by the RO in 
September 2005 and the decision as to that claim was not 
appealed.  As such, that determination is final, but may be 
reopened with the submission of new and material evidence.  
This matter is referred to the RO for clarification and 
action as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for squamous 
cell carcinoma, soft tissue oral cavity to include the 
mandible, being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation during Operation PLUMBBOB at a Nevada test site in 
1957.

2.  Prostate cancer was not manifest during service or within 
one year of the veteran's discharge from service. 

3.  Prostate cancer, which was first shown medically many 
years after service, was not caused by veteran's exposure to 
ionizing radiation in service, and is not otherwise related 
to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, including exposure to ionizing radiation, 
and is not presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003 and April 2004 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  In December 2003, he was provided 
with specific information pertaining to claims based on 
radiation exposure and was provided with a questionnaire for 
completion.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran provided hearing testimony in 2008, a 
transcript of which is on file.  The Board also notes that 
the procedures as discussed under 38 C.F.R. § 3.311 
pertaining to claims based on radiation exposure were 
followed.  A dose estimate was obtained and thereafter the 
file was referred to the Under Secretary for Health for an 
opinion, and the Director of the Compensation and Pension 
Service determined that there was no reasonable possibility 
that the prostate cancer resulted from radiation exposure in 
service.

There is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder.  The veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain competent evidence to suggest that the 
veteran has prostate cancer that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide an examination or to obtain another medical 
opinion.  Id.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Factual Background

The record indicates that the veteran served on active duty 
from May 1956 to May 1958 with the United States Army.

The veteran's initial claim for service connection for 
prostate cancer was received in October 2003.  At that time, 
the veteran indicated that he developed prostate cancer as a 
result of his exposure to radioactive fallout from testing 
conducted at Camp Desert Rock in Nevada during his period of 
service.  

The service treatment records are negative for any complaints 
of, treatment for, or findings relating to the prostate or 
for a diagnosis of prostate cancer.  There were no irregular 
findings of the prostate recorded on the February 1958 
separation examination report.

Post-service, no abnormality of the prostate was noted upon 
VA examination of March 1979.  

A private medical records from Dr. J. dated in June 2001 
shows that the veteran's prostate specific antigen (PSA) 
levels had increased over the course of the preceding four 
years.  

VA records include an entry dated in July 2003 at which time 
the veteran was advised of findings of elevated PSA and the 
need for a urology referral due to the possibility of 
prostate cancer.  

Private medical records of Dr. S. reflect that testicular 
enlargement was demonstrated in August 2003 and at that time, 
a scrotal ultrasound revealed bilateral hydroceles.  Prostate 
carcinoma was definitively diagnosed in September 2003.   

VA records also include an entry dated in September 2003 
which indicated that a biopsy report dated in early September 
2003 had been received from Dr. S.'s office (and which is on 
file) which was positive for evidence of cancer in the right 
base of the prostate.  Records dated in early 2004 reflect 
that the veteran was being treated with hormones and was 
scheduled for brachytherapy.  Private medical records reflect 
that he underwent transperineal ultrasound guided iodine 125 
implant of the prostate in February 2004.   

The veteran completed a questionnaire which was received by 
VA in January 2004.  He indicated that he had participated in 
Operation PLUMBBOB (1957) and Operation HARDTACK II (1958) at 
Camp Desert Rock, Nevada as a member of the signal corps.  He 
noted that he was an observer at a test detonation site and 
reported that he was issued a film badge on arrival which was 
replaced periodically.

In July 2004 the RO issued correspondence to the Defense 
Threat Reduction Agency (DTRA) requesting confirmation of the 
veteran's participation in radiation risk activity in 
Operations PLUMBBOB and HARDTACK II, or any other testing.  
In correspondence dated in March 2005, DTRA confirmed that 
the veteran participated in Operation PLUMBBOB conducted at 
the Nevada Test Site in 1957 and indicated that it would be 
taking steps to prepare a radiation dose estimate.  In 
October 2006, the DTRA prepared a radiation dose estimate 
based on factors including the veteran's reported history, 
location and duration of radiation exposure and his clinical 
findings pertaining to prostate cancer.  The dose 
summarization was as follows:  (1) external gamma dose: 16 
rem; (2) external neutron dose 0.5 rem; (3) internal 
committed dose to the prostate (alpha) 0 rem; and (4) 
internal committed dose to the prostate (beta plus gamma) 1 
rem.  

In November 2006, correspondence was prepared and the case 
was referred for review to the Under Secretary for 
Benefits/Director of Compensation and Pension Service to 
obtain an opinion from the Under Secretary for Health as to 
whether sound scientific and medical evidence supported a 
conclusion that it is at least as likely as not that the 
veteran's prostate cancer resulted from exposure to ionizing 
radiation during active service.  

A response from the office of the VA Under Secretary for 
Benefits was received in February 2007.  A short review of 
the history of the case indicated that the veteran was 24 
years old when he was exposed to ionizing radiation in 
service and prostate cancer was initially diagnosed about 45 
years after exposure.  Staff affiliated with the VA Under 
Secretary for Health explained that estimated dosages had to 
be adjusted for neutron and alpha radiation in Nevada test 
site (NTS) cases and indicated that the veteran's adjusted 
prostate dose was 19 rem.  The response indicated that based 
on review of DTRA screening tables, all NTS cases involving 
prostate cancers were less than the applicable screening 
doses.  An opinion was provided to the effect that there was 
no reasonable possibility that the veteran's prostate cancer 
resulted from exposure to radiation in service. 

VA records dated from 2006 and 2008 indicated that the 
veteran had done well post-brachytherapy except for symptoms 
of overactive bladder, for which he took Flomax.  There was 
no indication of recurrence of prostate cancer.

The veteran provided testimony at a videoconference hearing 
held in December 2008.  He stated that while serving in 
Nevada, he observed bomb testing in an outside area following 
which he was subjected to radioactive fallout.  The veteran 
stated that he believed the radiation exposure ultimately led 
to the development of prostate cancer years after he left 
service.  The veteran mentioned the he sometimes sought 
advice from a private doctor, Dr. H. F., who has suggested a 
possible relationship between exposure to radiation and the 
subsequent development of prostate cancer.  

Legal Analysis - Prostate Cancer

The veteran reports that during his period of service he was 
stationed at Camp Desert Rock in Nevada, during which time he 
was exposed to radioactive fallout which he believes has 
caused his currently diagnosed prostate cancer.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for malignant tumors if 
they are manifest to a compensable degree within the year 
after active service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, it may have been manifested during service 
or within one year of separation.  Second, there are certain 
types of cancer that are presumptively service connected, 
specific to radiation-exposed veterans.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  Third, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1).  
Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is defined 
as either a veteran who while serving on active duty, or an 
individual who while serving on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

In this case, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection may be warranted under the provisions of 
38 C.F.R. § 3.309(a).  38 U.S.C.A. § 1112(c).  However, there 
is no evidence that carcinoma was present during the 
veteran's service or to a compensable degree within one year 
after his discharge from service, and he has never contended 
such.  The evidence instead consistently indicates that 
prostate cancer was initially diagnosed decades after 
service, specifically, not until 2003.  Therefore, the Board 
finds that prostate cancer was not manifest during service or 
within one year of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, prostate cancer is not one of the diseases set 
forth in 38 C.F.R. § 3.309(d) as presumptively related to 
radiation exposure.  Therefore, the Board finds that the 
presumptive provisions of 38 C.F.R. § 3.309(d) are not for 
application with respect to the veteran's prostate cancer.

As to the next method for establishing service connection, 38 
C.F.R. § 3.311 provides for development of claims based upon 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a) (2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b) (2) (i)-(xxiv), (b) (5) (IV) (2008).

In this case, the DTRA has confirmed that the veteran was 
present in the VA-defined test involving the atmospheric 
detonation of a nuclear device.  He was confirmed to have 
been present at a Nevada test site during the detonation of a 
nuclear device during Operation PLUMBBOB in 1957.  Thus, the 
veteran is considered to be a radiation-exposed veteran.  The 
record further demonstrates that prostate cancer was 
diagnosed in 2003.

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the RO obtained a 
dose assessment for the veteran's total in-service exposure 
to ionizing radiation, and then referred this case for an 
opinion.  See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's prostate cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the medical opinion from the Under 
Secretary of Health/VA Compensation and Pension Service, in 
which it was specifically concluded that there was no 
reasonable possibility that the veteran's prostate cancer 
resulted from exposure to radiation in service.  In offering 
this opinion, it was noted that the veteran's records 
reflected that he was last exposed to ionizing radiation in 
1957, and his prostate cancer was diagnosed more than 45 
years after his last exposure.  Specifically, the veteran's 
estimated doses of radiation were not found to be of a level 
that this could be a causative factor for the development of 
prostate cancer.  

In his December 2008 hearing testimony, the veteran indicated 
that at least one doctor had indicated the possibility of a 
link between radiation exposure and the development of 
prostate cancer.  However, there is no documented evidence of 
record which supports that testimony.  The Court has held 
that hearsay medical evidence, as transmitted by a lay 
person, is not adequate because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The Board has also considered service connection on a direct 
basis.  As detailed, the service treatment records are 
negative for any complaints of, treatment for or diagnoses of 
prostate cancer and it is well established that prostate 
cancer was initially diagnosed in 2003, about 45 years after 
the veteran's discharge from service.  In this case, no 
probative and/or competent evidence has been presented which 
establishes or even suggests that the veteran's prostate 
cancer is etiologically related to his period of service.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has no doubt that the veteran is sincere in his 
belief that his prostate cancer was related to exposure to 
ionizing radiation in service.  It is well established, 
however, that as a layperson, he is not considered capable of 
opining, no matter how sincerely, as to the nature or 
etiology of his disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the Board finds that there is no persuasive evidence 
showing that the veteran's prostate cancer developed as a 
result of his exposure to ionizing radiation or any incident 
of service.  38 C.F.R. § 3.303(d); see Combee, supra.  As the 
preponderance of the evidence is against the claim of service 
connection for prostate cancer, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for prostate cancer is denied.


REMAND

A remand is required in this case to address the claim of 
entitlement to service connection for squamous cell 
carcinoma, soft tissue oral cavity to include the mandible.  

In September 2008, the RO issued a rating decision denying 
entitlement to service connection for squamous cell 
carcinoma, soft tissue oral cavity to include the mandible.  
The veteran was informed of this decision by letter dated 
September 29, 2008.  During the December 2008 videoconference 
hearing, the veteran indicated that he disagreed with the 
RO's decision as to this claim and wished to file a notice of 
disagreement on the record.  See hearing transcript, p. 3.  
The Board finds that this testimony is tantamount to a timely 
notice of disagreement (as defined under 38 C.F.R. § 20.201) 
with the September 2008 rating decision that denied his 
service connection claim for squamous cell carcinoma, soft 
tissue oral cavity to include the mandible, since the veteran 
clearly stated his disagreement with the denial of his claim 
and his desire to appeal the decision, which occurred within 
one year of receiving notice of the September 2008 decision.  
See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(testimony at a hearing, once reduced to writing, can be 
construed as a notice of disagreement for the purpose of 
initiating an appeal).  

Moreover, the Board observes that the veteran is 
unrepresented, and therefore accepting his December 2008 
hearing testimony (as documented in the hearing transcript) 
as a valid and timely notice of disagreement is in keeping 
with the long-standing recognition of the nonadversarial, 
uniquely pro-veteran claims process within VA.  Cf. Barrett 
v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir. 2006) (noting 
that "the importance of systemic fairness and the appearance 
of fairness carries great weight" within the nonadversarial 
veterans benefits system and that "[t]he [G]overnment's 
interest in veterans cases is not that it shall win, but 
rather that justice shall be done.").

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008).  Under these circumstances, the Board 
has no discretion and is obliged to remand this issue to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim 
will be returned to the Board after issuance of the statement 
of the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO must provide the veteran with a 
statement of the case addressing the 
claim of entitlement to service 
connection for squamous cell carcinoma, 
soft tissue oral cavity to include the 
mandible.  The veteran is reminded that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If, and only if, the veteran 
perfects the appeal as to the claim, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


